UMB FUND SERVICES, INC. 803 West Michigan Street Milwaukee, Wisconsin53233 (414) 299-2000 March 8, 2013 Securities and Exchange Commission treet N.E. Washington, D.C.20549 Re: Stewart Capital Mutual Funds Registration No: 333-137670; 811-21955 Filing Pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940 Dear Sir or Madam: On behalf of the above-referenced registered investment company, transmitted herewith for filing pursuant to Rule 30b2-1 and Section 24(b) under the Investment Company Act of 1940, as amended, is the Fund’s Form N-CSR for the annual period ended December 31, 2012.Questions regarding this filing may be directed to the undersigned at (414) 299-2000. Sincerely, /s/John S. Patterson Assistant Vice President Fund Administration Encl.
